          Case 5:18-cv-00578-D Document 28 Filed 05/15/20 Page 1 of 3



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

DONTRELL DELOCH,                          )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )      Case No. CIV-18-578-D
                                          )
ANDREW M. SAUL, Commissioner              )
of Social Security Administration,        )
                                          )
       Defendant.                         )


                     ORDER AWARDING ATTORNEY FEE

       Before the Court is the Motion for Attorney Fees Under 42 U.S.C. § 406(b) [Doc.

No. 26]. Plaintiff’s attorney, Miles L. Mitzner, seeks approval of a fee award in the amount

of $14,148.25 under § 406(b), to be paid out of Plaintiff’s award of past-due benefits in

accordance with a fee agreement. Defendant has filed a Response [Doc. No. 27], which

takes no position other than to remind the Court of its obligation to determine a reasonable

attorney fee and Mr. Mitzner’s obligation to refund to Plaintiff the lesser of any § 406(b)

award or the amount previously awarded under the Equal Access to Justice Act (EAJA).

       Upon consideration of the Motion in light of Gisbrecht v. Barnhart, 535 U.S. 789

(2002), and Wrenn v. Astrue, 525 F.3d 931 (10th Cir. 2008), the Court finds that Plaintiff’s

attorney may recover a reasonable fee for the representation of Plaintiff in this case up to

the statutory limit of 25% of past-due benefits, provided the attorney refunds the lesser

EAJA fee award. See Gisbrecht, 535 U.S. at 796; Weakley v. Bowen, 803 F.2d 575, 580

(10th Cir. 1986); see also 4/1/19 Order [Doc. No. 23]. Plaintiff’s representation in this
          Case 5:18-cv-00578-D Document 28 Filed 05/15/20 Page 2 of 3



case involved a total of 31.5 hours of legal services (27.1 attorney hours and 4.4 paralegal

hours), which resulted in a favorable judicial decision. After remand, Plaintiff was

determined to be entitled to benefits and was awarded a past-due amount of $ $56,593.00.

The Motion has been timely filed within the deadline previously set by the Court. See

4/28/20 Order [Doc. No. 25].

       Under the circumstances presented, the Court finds that the requested amount of

$14,148.25 represents a reasonable fee award for the work done by Plaintiff’s attorney in

this case, taking into account the contingent-fee agreement and other pertinent factors. See

Gisbrecht, 535 U.S. at 808. The amount does not exceed 25% of Plaintiff’s award of

benefits obtained by reason of the Judgment and Order of Remand entered December 28,

2018, and fairly accounts for the contingency nature of the representation and the delay in

receiving payment. The Court finds that $14,148.25 represents a reasonable § 406(b) fee

award, provided that Plaintiff’s attorney refunds the prior EAJA fee award of $5,000.00.

       IT IS THEREFORE ORDERED that the Motion for Attorney Fees Under 42 U.S.C.

§ 406(b) [Doc. No. 26] is GRANTED. The Court approves an award of attorney fees under

42 U.S.C. § 406(b) to be paid by Defendant to attorney Miles L. Mitzner in the amount of

$14,148.25. Upon payment, Plaintiff’s attorney shall promptly refund to Plaintiff Dontrell

Deloch the amount of the previous EAJA fee award of $5,000.00.




                                             2
   Case 5:18-cv-00578-D Document 28 Filed 05/15/20 Page 3 of 3



IT IS SO ORDERED this 15th day of May, 2020.




                                3
